Citation Nr: 0200463	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-05 403	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for dizziness, diagnosed as 
labyrinthine hydrops of the left ear, as secondary to 
service-connected ear disability.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDING OF FACT

The veteran's current dizziness disability has not been 
demonstrated to be related to service or to a service-
connected disability.


CONCLUSION OF LAW

Dizziness, diagnosed as labyrinthine hydrops of the left ear, 
was not incurred in or aggravated by active service, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)(codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The law provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
his/her claim for a benefit under a law administered by VA.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2001).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board is unaware of any additional relevant evidence that 
is available and the veteran has not indicated that there is 
any additional relevant evidence extant.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  In the circumstances of 
this case, a remand to have the RO apply the new act would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matter before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be established when the evidence shows that a 
particular disability is proximately due to or the result of 
a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Service connection under 
§ 3.310(a) is also warranted for additional disability due to 
aggravation of a non service-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran claims that he has dizzy spells due to his 
Vietnam service.  He maintains that while in Vietnam he 
experienced a burst eardrum and a serious ear infection.  He 
asserts that he was evacuated to a hospital in Japan due to 
his ear condition.  The veteran reports that he first 
experienced dizzy spells at the hospital in Japan, and that 
the dizzy spells have continued ever since.

Service medical records reveal that the veteran developed 
draining and chronic perforation of the left ear while in 
Vietnam.  In November 1967, the veteran underwent a 
myringotomy and a tympanoplasty of the left ear.  In May 1968 
the veteran gave a questionable history of occasional 
whirling vertigo.  Examination indicated that the veteran had 
chronic left otitis media, status post-middle ear surgery.  
The examiner believed that the veteran's symptoms of 
dizziness and hearing loss could be partially accounted for 
by the chronic otitis media and surgery of the ear.  On 
discharge examination in October 1968 the veteran complained 
of dizziness.  The veteran asserted that his dizziness might 
be a result of the mastoidectomy he underwent in November 
1967.

Currently the veteran has service connection and a 10 percent 
rating in effect for tinnitus.  He also has service 
connection and noncompensable ratings in effect for otitis 
media and left ear hearing loss.

The veteran submitted a December 1999 letter from D.J.I., 
M.D.  Dr. D.J.I. stated that he had evaluated the veteran for 
a reported approximately six week history of episodic 
vertigo, with reclining towards the left side.  Neurological 
examination was significant for positive Dick's Hallpike 
maneuver on the left.  The examiner recommended that the 
veteran keep his head in an upright position for 48 hours.  
Dr. D.J.I. noted that such treatment should be 90% effective 
at eliminating benign paroxysmal postural vertigo. 

On VA audiological examination in February 2000 the veteran 
reported loud noise exposure and hearing loss from combat in 
Vietnam.  The veteran was noted to have normal right ear 
hearing for 4000 Hertz and under.  The veteran had left ear 
tinnitus and mild to profound left ear sensorineural hearing 
loss from 250-8000 Hertz.  The audiologist noted that it was 
possible that the veteran's dizziness had been aggravated by 
his service-connected disabilities, but that question would 
be best answered by an ENT specialist.

The veteran was examined by a VA ENT specialist in February 
2000.  The veteran complained of periodic/episodic vertigo.  
He reported that he had vertigo with position change, worse 
on rising in the morning.  The examiner noted that the 
veteran had had a tympanoplasty in 1967.  Examination of the 
veteran's external ear was normal.  The veteran's tympanic 
membrane was noted to be scarred, but intact.  Cerebellar 
testing revealed poor resting gait with falling to the left.  
The diagnosis was left labyrinthine hydrops.  In March 2000 
the VA examiner again reviewed the veteran's claims file.  
The examiner expressed the opinion that there was no evidence 
that the veteran's dizziness was related to his inservice 
tympanoplasty.

The service medical records do indicate that the veteran 
experienced dizziness following his inservice left ear 
surgery.  Furthermore a physician in service did indicate 
that the veteran's dizziness might be due to the veteran's 
left ear surgery.  However, there is no medical evidence that 
the veteran experienced any dizziness following discharge 
from service in October 1968, until 1999, more than 30 years 
later.  Dr. D.J.I. did not indicate that the veteran's 
current dizziness complaints were related to the veteran's 
service-connected left ear disabilities.  While a VA 
audiologist stated that it was possible that the veteran 
currently had dizziness due to his service-connected left ear 
disabilities, he indicated that he did not know, and referred 
the veteran to a VA ENT in order to find out if there was any 
connection.  The VA ENT specialist, after an examination of 
the veteran and an examination of the veteran's claims file, 
determined that there was no relationship between the 
veteran's dizziness and his left ear surgery in service.  
There is also no medical evidence indicating that the veteran 
has a current dizziness disability related to any of the 
veteran's service-connected disabilities, including tinnitus 
and otitis media.  Since the medical evidence of record 
indicates that the veteran's current dizziness complaints are 
not related to service or to a service-connected disability, 
entitlement to service connection for dizziness, diagnosed as 
labyrinthine hydrops of the left ear, is not warranted.


ORDER

Entitlement to service connection for dizziness, diagnosed as 
labyrinthine hydrops of the left ear, as secondary to 
service-connected ear disability, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

